United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 6, 2007

                                                          Charles R. Fulbruge III
                            No. 06-40488                          Clerk
                          Summary Calendar




UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESSICA YVONNE BARRERA,

                                    Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      No. 5:03-CR-1907-ALL
                      --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jessica Yvonne Barrera pleaded guilty of transporting an un-

documented alien by means of a motor vehicle for private financial

gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (B)(i).        On

appeal, this court determined that there was sentencing error under

United States v. Booker, 543 U.S. 220 (2005), vacated the sentence,

and remanded for resentencing.    Barrera appeals the sentence im-

posed on resentencing.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-40488
                                      -2-

     Barrera argues that this court’s rulings since Booker have ef-

fectively    reinstated    the   mandatory   guideline   scheme   that   was

stricken in Booker; she recognizes, however, that this argument is

contrary to current Fifth Circuit precedent.         She does not chal-

lenge the guideline range the district court considered in deter-

mining her sentence, but she urges that her sentence, which is at

the low end of the guideline range, is unreasonable because the

court failed properly to weigh the factors set forth in 18 U.S.C.

§ 3553(a).

     The transcript of the resentencing hearing does not support

Barrera’s argument.       The district court expressly noted that the

sentence is based on all the information that was before the court,

and the court considered arguments of counsel, Barrera’s state-

ments, and letters that were submitted on her behalf.               At the

hearing, counsel argued that Barrera had steady employment, that

she had behaved well while on bond, and that she was remorseful,

and counsel discussed Barrera’s personal circumstances that are set

forth in her briefs.

     The record thus reflects the district court’s consideration of

Barrera’s history and characteristics, as set forth in § 3553-

(a)(1).     The court not only considered the facts of the offense,

but looked beyond those facts and expressed concern regarding Bar-

rera’s motivation for committing the offense.        The record thus re-

flects consideration by the district court of the nature and cir-

cumstances of the offense and the need for the sentence to promote
                            No. 06-40488
                                 -3-

respect for the law and to afford adequate deterrence to criminal

conduct, as required by § 3553(a)(1), (2)(A), and (B).

     The court also considered “the kinds of sentences available”

and the range set forth in the guidelines, as required by § 3553-

(a)(3) and (4).   Finally, the court ordered Barrera to participate

in an education program while in prison so she could receive her

high school diploma, as set forth in § 3553(a)(2)(D).    The record

thus reflects adequate consideration of the § 3553(a) factors. See

Booker, 543 U.S. at 262-65; United States v. Mares, 402 F.3d 511,

518 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

     Barrera contends the district court erred by failing to pro-

vide explicit analysis of the § 3553(a) factors. In rejecting Bar-

rera’s request for a sentence that was outside the guideline range,

the court stated, inter alia, that it understood the factors that

it had to consider and that it believed that a sentence within the

guideline range was appropriate.    The court was not required to

provide a more explicit statement of its § 3553(a) rationale.   See

Mares, 402 F.3d at 519.

     Barrera’s sentence is reasonable, see Booker, 543 U.S. at 262-

65; Mares, 402 F.3d at 518-19, and the judgment is AFFIRMED.